 

1347 Property Insurance Holdings, Inc. 8-K [pih-8k_121517.htm]

Exhibit 10.2

Director Restricted Stock Unit Agreement
Under Share-Matching Program

1347 PROPERTY INSURANCE HOLDINGS, INC. AMENDED AND RESTATED 2014 EQUITY
INCENTIVE PLAN

___

RESTRICTED STOCK UNIT AGREEMENT Under share-matching program

 

To: ( _______ ) (referred to herein as “you”)

1347 Property Insurance Holdings, Inc. (the “Company”) is pleased to confirm
that you have been granted a Restricted Stock Unit (“RSU”) Award (this “Award”),
effective December 15, 2017 (the “Award Date”). This Award is subject to the
terms of this Director Restricted Stock Unit Agreement Under Share-Matching
Program (this “Agreement”) and is made under the 1347 Property Insurance
Holdings, Inc. Amended and Restated 2014 Equity Incentive Plan, as amended (the
“Plan”), which is incorporated into this Agreement by reference. Any capitalized
terms used herein that are otherwise undefined shall have the same meaning
provided in the Plan.

1.Acceptance of Terms and Conditions. To be eligible to receive this Award, you
must sign this Agreement and return it to John S. Hill, Vice President and Chief
Financial Officer, within 30 days after the Award Date. By signing this
Agreement, you agree to be bound by the terms and conditions herein, the Plan
and any and all conditions established by the Company in connection with Awards
issued under the Plan, and you further acknowledge and agree that this Award
does not confer any legal or equitable right (other than those rights
constituting the Award itself) against the Company or any subsidiary directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company.

2.Grant of Restricted Stock Units. Subject to the restrictions, limitations,
terms and conditions specified in the Plan, the prospectus for the 1347 Property
Insurance Holdings, Inc. Amended and Restated 2014 Equity Incentive Plan (the
“Plan Prospectus”), and this Agreement, the Company hereby grants you as of the
Award Date [_______] RSUs. These RSUs will remain restricted until the
applicable vesting date set forth below (each, a “Vesting Date”). Prior to the
Vesting Dates, the RSUs are not transferable by you by means of sale,
assignment, exchange, pledge, or otherwise. Except as otherwise provided in
Sections 4 and 6 below, on each of the below-stated Vesting Dates on which you
continue in the service of the Company, you will vest in the below-stated
percentage of the total number of RSUs awarded in this Agreement, until you are
100% vested, provided that you maintain ownership of the Common Shares purchased
under the Company’s share-matching program through the end of the full five-year
vesting period.

 

Vesting Date Vested Percentage of RSUs Awarded First Anniversary of the Award
Date 20% Second Anniversary of the Award Date 20% Third Anniversary of the Award
Date 20% Fourth Anniversary of the Award Date 20% Fifth Anniversary of the Award
Date 20%

 

 

 

 

3.Dividend Equivalents. Subject to the restrictions, limitations and conditions
described in the Plan, dividend equivalents payable on the vested RSUs will be
accrued on your behalf for the period between the Vesting Date and the date you
are delivered Common Shares. Any such dividends shall be paid to you, without
interest, on the date Common Shares are actually delivered to you under the
terms of this Agreement.

4.Death or Disability. In the event that you cease service on the Company’s
Board of Directors because of your death or Disability prior to one or more
Vesting Dates, all unvested RSUs will vest as of the date of death or the date
you are determined to be experiencing a Disability.

5.Distribution of Shares Upon Vesting. Common Shares will be delivered to you
or, in the event of your death, your beneficiary, during the 30-day period
following the date the corresponding RSUs vest, except as otherwise provided in
this Agreement.

6.Discontinuation of Service Other than as a Result of Death or Disability. If
your service on the Company’s Board of Directors is discontinued for any reason
other than death or Disability, then all unvested RSUs are forfeited on the date
of termination of service; provided, however that if you make yourself available
and consent to be nominated by the Company for continued service as a director
of the Company, but are not nominated by the Board of Directors of the Company
for election by the shareholders, other than for good reason as determined by
the Board of Directors of the Company in its discretion, then the RSUs shall
vest in full as of your last date of service as a director with the Company.

7.Clawback. The RSUs and any cash payment or Common Shares delivered pursuant to
the Plan or this Agreement are subject to forfeiture, recovery by the Company or
any clawback or recoupment policy which the Company, by action of its Board of
Directors, may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.

8.Adjustments. If the number of outstanding Common Shares is changed as a result
of a stock split or the like without additional consideration to the Company,
the number of RSUs subject to this Award shall be adjusted to correspond to the
change in the outstanding Common Shares.

9.Rights as a Stockholder. By accepting this Award, you shall have no rights as
a stockholder of the Company in respect of the RSUs, including the right to vote
until and unless the RSUs have vested and ownership of Common Shares issuable
upon vesting of the RSUs has been transferred to you.

10.Public Offer Waiver. By voluntarily accepting this Award, you acknowledge and
understand that your rights under the Plan are offered to you strictly as a
director of the Company and that this Award of RSUs is not an offer of
securities made to the general public.

11.Conformity with the Plan and Share Ownership and Retention Requirements. This
Award is intended to conform in all respects with, and is subject to, all
applicable provisions of the Plan. Inconsistencies between this Agreement, the
Plan Prospectus or the Plan shall be resolved in accordance with the terms of
the Plan. By your acceptance of this Agreement, you agree to be bound by all of
the terms of this Agreement, the Plan, and the Plan Prospectus.

12.Interpretations. Any dispute, disagreement or question that arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of the terms of this Agreement, the Plan, or the Plan Prospectus
will be determined and resolved by the Committee or its authorized delegate.
Such determination or resolution by the Committee or its authorized delegate
will be final, binding and conclusive for all purposes.

13.No Rights to Continued Service. By voluntarily acknowledging and accepting
this Award, you acknowledge and understand that this Award shall not form part
of any contract of employment between you and the Company. Nothing in the
Agreement, the Plan Prospectus, or the Plan confers on you any right to continue
service on the Company’s Board of Directors or in any way affects the right of
the Board or shareholders to terminate your service without prior notice at any
time or for any reason. You further acknowledge that this Award is for future
services to the Company and is not under any circumstances to be considered
compensation for past services.

 

 

 

14.Nature of Grant.  In accepting the grant, you acknowledge, understand, and
agree that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this
Award, and any such modification, amendment, suspension or termination will not
constitute a constructive or wrongful dismissal; (b) the RSUs are extraordinary
items and are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, pension or welfare or
retirement benefits or similar payments; (c) in no event should the RSUs be
considered as compensation for, or relating in any way to, past services for the
Company, nor are the RSUs or the underlying Common Shares intended to replace
any pension rights or compensation; (d) the future value of the underlying
Common Shares is unknown and cannot be predicted with certainty; and (e) the
Company is not providing any tax, legal or financial advice.

15.Miscellaneous.

a.Modification. The Award of these RSUs is documented by the records of the
Committee or its delegate which shall be the final determinant of the number of
Common Shares granted and the conditions of this Agreement. The Committee may
amend or modify this Award in any manner to the extent that the Committee would
have had the authority under the Plan initially to grant such Award, provided
that no such amendment or modification shall impair your rights under this
Agreement without your consent. Except as in accordance with the two immediately
preceding sentences and Paragraph 16, this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by both parties hereto.

b.Governing Law. All matters arising under this Agreement, including matters of
validity, construction and interpretation, shall be governed by the internal
laws of the State of Delaware, without regard to any state’s conflict of law
principles.

c.Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

d.Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

e.Impact Upon Termination. By voluntarily acknowledging and accepting this
Award, you agree that no benefits accruing under the Plan will be reflected in
any severance or indemnity payments that the Company may make or be required to
make to you in the future, regardless of the jurisdiction in which you may be
located.

16.Amendment. By accepting this Award, you agree that the granting of the Award
is at the discretion of the Committee and that acceptance of this Award is no
guarantee that future Awards will be granted under the Plan. Notwithstanding
anything in this Agreement, the Plan Prospectus, or the Plan to the contrary,
this Award may be amended by the Company without your consent, including but not
limited to modifications to any of the rights granted to you under this
Agreement, at such time and in such manner as the Company may consider necessary
or desirable to reflect changes in law, including, but not limited to, exchange
listing requirements. You understand that the Company may amend, resubmit,
alter, change, suspend, cancel, or discontinue the Plan at any time without
limitation.

 

 

 

17.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the RSUs and on any
Common Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with applicable law or facilitate
the administration of the Plan, and to require you to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing. If
the Company reasonably anticipates that the income tax deduction with respect to
a payment under this Award would be limited or eliminated by application of
Section 162(m) of the Code, then to the extent permitted by Treas. Reg.
§1.409A-1(b)(4)(ii), payment shall be deferred as deemed necessary to ensure
that the entire amount of Common Shares payable under this Award is deductible.
Any Common Shares that are not paid due to this Section 162(m) limitation shall
continue to be credited with dividends. Any delayed payment of Common Shares
(and related dividends, if any) shall be paid to you as soon as reasonably
practicable following the earliest date the Company reasonably anticipates that
the deduction of a delayed payment will not be limited or eliminated by
application of Section 162(m) of the Code.

18.Taxes.  You acknowledge that (a) the ultimate liability for any and all taxes
payable with respect to your benefits under this Award, including but not
limited to federal and state income and employment taxes (collectively,
“Tax-Related Items”) are your responsibility and may exceed the amount actually
withheld by the Company and (b) the Company (i) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the RSUs, including, but not limited to, the grant, vesting and/or
conversion of the RSUs and issuance of Common Shares; (ii) does not commit and
is under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate your liability for Tax-Related Items; (iii) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction if you have become subject to tax in more than one jurisdiction
between the Award Date and the date of any relevant taxable event; and (iv) may
refuse to deliver the Common Shares to you if you fail to comply with your
obligations in connection with the Tax-Related Items as provided in this
Section.  You agree to pay any such Tax-Related items in cash unless otherwise
agreed by the Company.

19.Section 409A Provisions. The payment of Common Shares under the Award is
intended to be exempt from the application of Section 409A of the Code by reason
of the short-term deferral exemption set forth in Treasury Regulation
§1.409A-1(b)(4).  Notwithstanding anything in the Plan or the Award to the
contrary, to the extent that any amount or benefit hereunder that constitutes
nonqualified deferred compensation under Section 409A of the Code and applicable
guidance thereunder is otherwise payable or distributable to you under the Plan
or the Award solely by reason of the occurrence of a termination following a
Change of Control or due to your Disability, such amount or benefit will not be
payable or distributable to you by reason of such circumstance unless the
Committee determines in good faith that (i) the termination following a Change
in Control constitutes a “separation from service” or the Disability is a
“disability”, as the case may be, under Section 409A(a)(2)(A) of the Code and
applicable final regulations, or (ii) the payment or distribution of such amount
or benefit would be exempt from the application of Section 409A by reason of the
short-term deferral exemption or otherwise.   In no event shall the Company have
any responsibility for tax consequences to you (or your beneficiary) resulting
from the terms or operation of this Award Agreement. Any payment or distribution
that constitutes nonqualified deferred compensation subject to Section 409A and
that becomes payable to you while you are a specified employee as defined in
Section 409A(a)(2)(B) of the Code on account of separation from service instead
shall be made on the earlier of the date that is six months and one day after
the date of such separation from service and your death.

 

 

 

20.Data Privacy. In order to administer the Plan, the Company may process
personal data about you. Such data includes, but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information and any other information that
might be deemed appropriate by the Company to facilitate the administration of
the Plan. By signing this Agreement, you give explicit consent to the Company to
process any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or provide
services, including, if you are not a U.S. resident, to the United States, to
transferees that shall include the Company and other persons who are designated
by the Company to administer the Plan.

21.Plan and Prospectus Delivery. By signing this Agreement, you acknowledge that
a copy of the Plan, the Plan Prospectus, and the Company’s most recent Annual
Report and Proxy Statement (the “Prospectus Information”) either have been
received by or provided to you, and you consent to receiving the Prospectus
Information electronically, or, in the alternative, agree to contact the Chief
Financial Officer of the Company to request a paper copy of the Prospectus
Information at no charge. You also represent that you are familiar with the
terms and provisions of the Prospectus Information and hereby accept the Award
on the terms and subject to the conditions set forth herein and in the Plan. You
hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Agreement.

 

The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Agreement.

      Director       Date

The signed Agreement must be returned to John S. Hill, Vice President and Chief
Financial Officer, within 30 days OF the AWARD Date.

 

 

 

 

 

 

 